DETAILED ACTION
Applicant's amendments and remarks, filed 8/22/22, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claims 1, 16, and 18-19 amended. The following is a complete response to the 8/22/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townley (US 2016/0331459).
Regarding claim 19, Townley teaches a system comprising:
(a) an RF energy source configured to provide radiofrequency energy (generator 216);
(b) a steerable endoscope that includes a shaft defining a longitudinal axis (par. [0064]), wherein the shaft includes: (i) a distal end that is configured to fit through a human nostril into a nasal cavity (Figs. 3a-e endoscope sized such that it may fit through a nostril into a nasal cavity), and
(ii) a working channel extending at least though the distal end (working channel as in as in par. [0054)]), the working channel having a diameter (diameter of working channel to fit at least the RF ablation catheter); and
(c) an RF ablation catheter configured to pass through the working channel of the steerable endoscope (par. [0054] with catheter 202), wherein the RF ablation catheter includes a pair of electrodes in electrical communication with the RF energy source (858 as electrodes connected to generator 216), wherein the pair of electrodes are configured to transmit RF energy obtained from the RF energy source to tissue located in a posterior nasal region of the nasal cavity (par. [0042] posterior nasal nerves therapeutically modulated via ablation in par. [0032]), the electrodes of the pair of electrodes being spaced apart from each other by a distance smaller than the diameter of the working channel (Fig. 9).
Townley is not explicit regarding the endoscope shaft includes at least one pull wire.
However, Townley teaches the endoscope as steerable, and pull wires for a steerable shaft as in par. [0051]). Townley further teaches an embodiment (Figs. 8-9 with electrodes 858 spaced apart a distance less than the diameter of the working channel 408).
It would have been obvious to one of ordinary skill in the art to modify the steerable endoscope of Townley with a similar pull wire mechanism of the shaft 208 to steer the endoscope, as a mechanism through which the endoscope may steer. It would have further been obvious to one of ordinary skill in the art to modify the embodiment of Townley with the balloon electrodes of Townley, allowing for a greater quantity of electrodes for more choices for electrode pairs for treatment. 
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townley in view of Gross, in further view of Belson (US 2005/0020901).
Regarding claim 20, Townley is not explicit wherein the system further comprises a control that includes a display screen, wherein the steerable endoscope includes a camera at the distal end of the steerable endoscope, wherein the camera is configured to produce images which the control displays on the display screen such that the RF ablation catheter is properly positioned in the posterior nasal region of the nasal cavity using the images provided by the camera on the display screen.
Belson teaches endoscopes that are steerable using a controller or computer external to the patient (par. [0043]). Belson teaches wherein the steerable endoscope includes a camera at the distal end of the steerable endoscope (par. [0044]), wherein the camera produces images and communicates with a navigational system that displays images obtained by the camera of the nasal cavity on a display screen (par. [0044] images transmitted to video monitor), and verifying the RF ablation catheter is properly positioned using the images provided by the camera on the display screen (par. [0061] using imaging to determine a device in the desired position to facilitate treatment).
It would have been obvious to one of ordinary skill in the art to modify Townley with the imaging of Belson, to allow for the visualization desired by Townley. It would have been obvious to one of ordinary skill in the art to modify Townley with the controller of Belson as a mechanism to allow for the steering of the endoscope as desired by Townley.
Claim(s) 1 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townley (US 2016/0331459) in view of Gross (US 2016/0324531).
Regarding claim 1, Townley teaches a method of treating epistaxis (par. [0059]), the method comprising: (a) inserting a distal end of an endoscope into a nasal cavity of a patient (endoscope as in par. [0054] in nasal cavity as in Figs. 3a-e), wherein at least the distal end of the endoscope includes a working channel (par. [0054] working channel for shaft 208); (b) advancing a distal end of an RF ablation catheter through the working channel of the endoscope (par. [0054], shaft 208 of catheter 202 delivered via working channel of an endoscope); and
(c) ablating tissue in a posterior nasal region of the nasal cavity using RF energy transmitted by the RF ablation catheter (par. [0042] posterior nasal nerves therapeutically modulated via ablation in par. [0032)).Townley is not explicit regarding wherein the distal end of the RF ablation catheter is positioned at the distal end of the endoscope.However, Gross teaches endoscopes for use in a nasal passageway with a treatment device through the working channel of the endoscope, with the distal end of the treatment device at distal end of the endoscope (Fig. 1, with treatment device 39 at the distal end of endoscope tube 37). This allows viewing the target area during treatment (par. [0077]).It would have been obvious to one of ordinary skill in the art to modify Townley with the distal end of the endoscope being at the distal end of the RF ablation catheter, as suggested by Gross. This would allow for viewing the treatment via the endoscope at the treatment area as desired by Townley in par. [0054] with inline viewing, with the endoscope still being sized to fit in the nasal passageway.
Regarding claim 10, Townley teaches wherein advancing the RF ablation catheter further includes advancing the RF ablation catheter both through the working channel and through the distal end of the endoscope in the posterior nasal region (par. [0054] delivered via working channel, and extending through the endoscope).
Regarding claim 11, Townley teaches wherein the RF ablation catheter includes first and second electrodes disposed at the distal end of the RF ablation catheter (214 may be multiple electrodes as in Fig. 2 and par. [0043]), wherein the method further includes ablating the tissue in a posterior nasal region using the first and second electrodes (par. [0042]).
Regarding claim 12, Townley teaches wherein the RF ablation catheter includes a coupling at a proximal end of the RF ablation catheter (coupling between the catheter 202 and generator 216 via 206 as in Fig. 2), wherein the method further comprises coupling an RF energy source to the coupling of the RF ablation catheter to provide RF energy to the first and second electrodes to ablate the tissue in the posterior nasal region of the nasal cavity (coupling generator 216 to the delivery element 214 for RF ablation as in par. [0045]). 
Claims 2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townley in view of Gross, in further view of Belson.
Regarding claim 2, Townley teaches wherein the endoscope is a steerable endoscope (par. [0064]), and steering the endoscope within the nasal cavity (Figs. 3a-e) but is not explicit regarding the endoscope is coupled with a control, wherein the method further comprises steering the steerable endoscope within the nasal cavity of the patient using the control that is located outside of the patient. However, Belson teaches endoscopes that are steerable using a controller or computer external to the patient (par. [0043]).
It would have been obvious to one of ordinary skill in the art to modify Townley with the controller of Belson as a mechanism to allow for the steering of the endoscope as desired by Townley.
Regarding claim 4, Townley teaches an endoscope to visualize the nasal anatomy and assembly as in par. [0064], but is not explicit wherein the steerable endoscope includes a camera at the distal end of the steerable endoscope, wherein the camera communicates with the control, wherein prior to ablating the tissue in the posterior nasal region, the method further includes verifying the RF ablation catheter is properly positioned in the posterior nasal region of the nasal cavity using the camera. However, Belson teaches wherein the steerable endoscope includes a camera at the distal end of the steerable endoscope (par. [0044]), wherein the camera communicates with the control, wherein prior to treating tissue, the method further includes verifying the treatment device is properly positioned using the camera (par. [0061] using imaging to determine a device in the desired position to facilitate treatment).
It would have been obvious to one of ordinary skill in the art to modify Townley with the imaging of Belson, to allow for the visualization desired by Townley.
Regarding claim 5, Townley teaches an endoscope to visualize the nasal anatomy and assembly as in par. [0064], but is not explicit wherein the steerable endoscope includes a camera at the distal end of the steerable endoscope, wherein the camera produces images and communicates with a navigational system that displays images obtained by the camera of the nasal cavity on a display screen, wherein prior to ablating the tissue in the posterior nasal region the method further includes verifying the RF ablation catheter is properly positioned in the posterior nasal region of the nasal cavity using the images provided by the camera on the display screen.
However, Belson teaches wherein the steerable endoscope includes a camera at the distal end of the steerable endoscope (par. [0044]), wherein the camera produces images and communicates with a navigational system that displays images obtained by the camera of the nasal cavity on a display screen (par. [0044] images transmitted to video monitor), wherein prior to ablating the tissue in the posterior nasal region the method further includes verifying the RF ablation catheter is properly positioned in the posterior nasal region of the nasal cavity using the images provided by the camera on the display screen (par. [0061] using imaging to determine a device in the desired position to facilitate treatment).
It would have been obvious to one of ordinary skill in the art to modify Townley with the imaging of Belson, to allow for the visualization desired by Townley.
Regarding claim 6, Townley teaches wherein the steerable endoscope includes a shaft with the working channel extending completely therethrough (working channel extending through an endoscope as in par. [0054]), wherein steering the steerable endoscope further includes bending a flexible portion of the shaft away from a longitudinal axis of the shaft (Figs. 3a-e).
Regarding claim 7, Townley is not explicit wherein the steerable endoscope includes at least one pull wire extending through the shaft, wherein steering the steerable endoscope further includes steering the distal end of the steerable endoscope into the nasal cavity using the at least one pull wire. However, Townley teaches the endoscope as steerable, and pull wires for a steerable shaft as in par. [0051]).
It would have been obvious to one of ordinary skill in the art to modify the steerable endoscope of Townley with the pull wire mechanism of the shaft 208 to steer the endoscope, as a mechanism through which the endoscope may steer.
Regarding claim 8, Townley teaches wherein steering the distal end of the steerable endoscope further includes proximally retracting the at least one pull wire to articulate the distal end of the steerable endoscope (pulling wire to steer endoscope as in par. [0051]).
Regarding claim 9, Townley is not explicit the method further comprising advancing the distal end of the steerable endoscope into the posterior nasal region prior to advancing the RF ablation catheter through the working channel of the steerable endoscope.
However, Townley teaches par. [0053] with the catheter 202 advancing after an introducer sheath.
It would have been obvious that when 202 is introduced via a working channel of the endoscope as in par. [0054], that the catheter 202 would be introduced after the endoscope is introduced to the target location, as Townley looks to introduce the catheter via a separate tube.
Claims 3 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townley in view of Gross, in further view of Belson, in further view of Kosugi (Breaking paradigms in severe epistaxis: the importance of looking for the S-point).
Regarding claim 3, Townley is silent regarding further comprising steering the steerable endoscope to Stamm’s S-point region of the posterior nasal region using the control, wherein ablating the tissue further includes ablating at least a portion of the Stamm’s S-point region of the posterior nasal region using RF energy transmitted by the RF ablation catheter.
However, Kosugi teaches S-point cauterization to treat severe epistaxis (abst.).It would have been obvious that to treat epistaxis as desired in par. [0064] of Townley, one of ordinary skill in the art would treat the S-point as in Kosugi, so as to treat the epistaxis, and that this would involve steering the endoscope and catheter to the area with the S-point.
Regarding claim 16, Townley teaches a method of treating posterior epistaxis, the method comprising:
(a) inserting a distal end of a steerable endoscope into a nasal cavity of a patient (endoscope as in par. [0064] in a nasal cavity as in Figs. 3a-e), wherein at least the distal end of the steerable endoscope includes a working channel (par. [0054]);
(b) advancing a distal end of an RF ablation catheter through the working channel of the steerable endoscope (catheter 202 through working channel of endoscope as in par. [0054]).
Townley is not explicit regarding:
(c) verifying using a camera coupled with the distal end of the steerable endoscope that the RF ablation catheter is positioned adjacent a vascular pedicle in Stamm’s S-point region in a posterior nasal region of the nasal cavity; and
 (d) ablating the vascular pedicle in the Stamm’s S-point region of the nasal cavity using RF energy transmitted by an electrode of the RF ablation catheter.Townley is further not explicit regarding wherein the distal end of the RF ablation catheter is positioned at the distal end of the endoscope.However, Gross teaches endoscopes for use in a nasal passageway with a treatment device through the working channel of the endoscope, with the distal end of the treatment device at distal end of the endoscope (Fig. 1, with treatment device 39 at the distal end of endoscope tube 37). This allows viewing the target area during treatment (par. [0077]).It would have been obvious to one of ordinary skill in the art to modify Townley with the distal end of the endoscope being at the distal end of the RF ablation catheter, as suggested by Gross. This would allow for viewing the treatment via the endoscope at the treatment area.
However, Belson teaches wherein the steerable endoscope includes a camera at the distal end of the steerable endoscope (par. [0044]), wherein prior to treating tissue, the method further includes verifying the treatment device is properly positioned using the camera (par. [0061] using imaging to determine a device in the desired position to facilitate treatment).
Kosugi teaches Stamm’s S-point cauterization to treat severe epistaxis (abst.).
It would have been obvious to one of ordinary skill in the art to modify Townley with the imaging of Belson, to allow for the visualization desired by Townley. It would have been obvious that to treat epistaxis as desired in par. [0064] of Townley, one of ordinary skill in the art would treat the S-point as in Kosugi, so as to treat the epistaxis, and that this would involve steering the endoscope and catheter to the area with the S-point, and treating with the electrodes of Townley.
Regarding claim 17, Townley teaches visualizing a target tissue using the endoscope (par. [0064]).
One of ordinary skill in the art would appreciate that in the combination with Kosugi, visualizing the target tissue would involve visualizing the posterior nasal region including the Stamm ’s S-point region, as the S-point region is the target tissue.
Regarding claim 18, Townley teaches wherein advancing the RF ablation catheter further includes advancing the RF ablation catheter both through the working channel and through the distal end of the steerable endoscope (par. [0054] delivered via working channel, and extending through the endoscope). Townley is not explicit that the RF ablation catheter is positioned adjacent the vascular pedicle in the Stamm’s S-point region.
However, Kosugi teaches treating the S-point region to treat epistaxis (abst.).
One of ordinary skill in the art would appreciate that in order to treat the target tissue, the electrodes 214 of Townley would be adjacent the tissue. As the target tissue in the combination would be the S- point region, the electrodes of Townley would be adjacent the S-point region to treat the tissue.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townley in view of Gross, in further view of Kosugi.
Regarding claim 13, Townley is silent wherein ablating the tissue in the posterior nasal region further includes ablating a vascular pedicle in the posterior nasal region using RF energy transmitted by the RF ablation catheter.
However, Kosugi teaches S-point cauterization to treat severe epistaxis (abst.).
It would have been obvious that to treat epistaxis as desired in par. [0064] of Townley, one of ordinary skill in the art would treat the S-point as in Kosugi, so as to treat the epistaxis, and that this would involve steering the endoscope and catheter to the area with the S-point, and treating with the electrodes of Townley.
Regarding claim 14, Townley is silent wherein ablating the vascular pedicle further includes ablating the vascular pedicle in Stamm’s S-point region of the posterior nasal region using RF energy transmitted by the RF ablation catheter.
However, Kosugi teaches Stamm’s S-point cauterization to treat severe epistaxis (abst.).
It would have been obvious that to treat epistaxis as desired in par. [0064] of Townley, one of ordinary skill in the art would treat the S-point as in Kosugi, so as to treat the epistaxis, and that this would involve steering the endoscope and catheter to the area with the S-point, and treating with the electrodes of Townley.
Regarding claim 15, Townley is silent wherein the method is used to treat severe epistaxis. However, Kosugi teaches Stamm’s S-point cauterization to treat severe epistaxis (abst.).
It would have been obvious that to treat epistaxis as desired in par. [0064] of Townley, one of ordinary skill in the art would treat the S-point as in Kosugi, so as to treat the epistaxis, and that this would involve steering the endoscope and catheter to the area with the S-point, and treating with the electrodes of Townley.
Response to Arguments
Applicant’s arguments, see the remarks, filed 8/22/22, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102(a)(1) or 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gross as a secondary reference for claims 1-18. A new ground of rejection has been made for claims 19-20 with a new interpretation of Townley.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794